COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Malveaux and Senior Judge Annunziata
              Argued at Alexandria, Virginia
UNPUBLISHED




              MIRNA RIVERA
                                                                            MEMORANDUM OPINION BY
              v.     Record No. 0031-18-4                                    JUDGE WILLIAM G. PETTY
                                                                                  JULY 10, 2018
              KOHL’S DEPARTMENT STORES, INC. AND
               NEW HAMPSHIRE INSURANCE COMPANY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               Michael Herdman (Chasen & Boscolo, P.C. on brief), for appellant.

                               Ciara Wren Malone (Alex M. Mayfield; Franklin & Prokopick, P.C.,
                               on brief), for appellees.


                     Mirna Rivera argues on appeal that the Workers’ Compensation Commission erred in

              concluding that she failed to provide evidence of permanent partial disability to her left leg

              within the thirty-six-month limitation period set by Code § 65.2-708, even though she provided

              evidence of multiple lumbar back surgeries within that time period. Finding no error, we affirm.

                                                         BACKGROUND

                     Rivera suffered a compensable workplace injury on April 26, 2012,1 while working for

              Kohl’s Department Stores, Inc. Rivera filed a claim in November 2013 requesting medical

              benefits, compensation, temporary total disability, and permanent disability. On the claim

              application, she listed her back, right leg, and left elbow as the affected body parts. The parties



                        Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       The Commission found the date of the compensable injury was April 26, 2012. The
              record refers in several places to April 29, 2012, as the date of the injury. The discrepancy does
              not affect our analysis.
agreed to an award of lifetime medical benefits for the injury, and the Commission so ordered.

In November 2015, the Commission granted Rivera benefits for a requested back surgery, over

Kohl’s objection. In November 2016, Rivera’s treating physician released her to full duty after a

physical examination. The examination determined, among other things, that the left leg had

“full active and passive range of motion in the left hip and knee,” that the reflexes were “normal

at the knee and ankle,” and that Rivera was taking no medication for pain. On March 9, 2017,

Rivera filed a claim for permanent partial disability benefits to her left leg; the November 2013

claim for disability was incorporated in the application. In support of her claim, Rivera

submitted a doctor’s evaluation dated December 20, 2016 which opined that Rivera suffered a

60% loss-of-use of her left leg.

       The Commission denied her disability claim. It concluded that Rivera “failed to prove

sufficient evidence of a permanent impairment [of the left leg] within the statutorily required

time frame.” This appeal followed.

                                            ANALYSIS

       “Code § 65.2-503(A) provides compensation for permanent partial and permanent total

loss and disfigurement of certain scheduled body parts and senses, including the legs but

excluding the back.” Wash. Metro. Area Transit Auth. v. Rogers, 17 Va. App. 657, 659, 440

S.E.2d 142, 144 (1994). The statute allows “compensation for any work-related injury which

manifests itself in a scheduled member” whether the loss is a direct result of the work-related

injury or a compensable consequence. Id. The Code provides that “36 months from the last day

for which compensation was paid shall be allowed for the filing of claims payable under

§ 65.2-503” and “[i]n those cases where no compensation has been paid, the Commission may

make an award under § 65.2-503 within 36 months from the date of the accident.” Code

§ 65.2-708(A), (B). The disability must be present and existing when the application for

                                               -2-
disability benefits is filed; it cannot anticipate a future disability. See Hungerford Mech. Corp. v.

Hobson, 11 Va. App. 675, 678, 401 S.E.2d 213, 215 (1991) (affirming award where “[the]

disability was present and existing when the application was filed; therefore the application did

not anticipate a future disability and did give the employer sufficient notice of the claim”

(citation omitted)). The claimant has “the burden of proving by a preponderance of the evidence

the existence of a disability which was the consequence of the injury by accident.” Brown v.

United Airlines, Inc., 34 Va. App. 273, 277, 540 S.E.2d 521, 523 (2001). “Unless we can say as

a matter of law that the evidence submitted by [Rivera] was sufficient to sustain [her] burden,

then the Commission’s finding that [s]he did not suffer [a disability as a consequence of her]

injury by accident is binding and conclusive upon us.” Tomko v. Michael’s Plastering Co., 210

Va. 697, 699, 173 S.E.2d 833, 835 (1970).

       Here, it is uncontested that Rivera suffered a compensable workplace injury to her back

and elbow on April 26, 2012. Kohl’s concedes “there is no dispute that [Rivera] filed a claim for

permanent partial disability within the thirty-six-month period.”2 However, that, in and of itself,

does not satisfy the requirements of the statute. Rivera was required to show she suffered the

disability to the claimed body party within thirty-six months of the injury, or, in other words, by

April 26, 2015. See Code § 65.2-708(B). Rivera did not claim a left leg injury on her November

2013 application requesting medical benefits, compensation, temporary total disability, and

permanent disability for her workplace injury. Neither did she provide evidence that the



       2
          The Commission also accepted the November 2013 filing for disability compensation as
timely even though it did not mention the left leg. Because the timeliness of the application for
left-leg disability compensation was not raised on appeal, we will not address it here. See Diaz
v. Wilderness Resort Ass’n & Liberty Mut. Ins. Co., 56 Va. App. 104, 115-16, 691 S.E.2d 517,
523 (2010) (“It is also well settled that the time provisions of Code § 65.2-708 are not
jurisdictional and may be waived.”).


                                                -3-
disability to her left leg existed at the time she filed the claim.3 See Hobson, 11 Va. App. at 678,

401 S.E.2d at 215. The doctor’s evaluation submitted by Rivera in support of her claim was

dated December 20, 2016, and was amended on January 31, 2017 to include the statement that

Rivera’s “overall impairment of 60% of the left lower extremity [w]as a result of the injury of

April 29, 2012.” It did not, however, state when the left leg disability began or what caused it.

Likewise, Rivera’s testimony before the Deputy Commissioner4 did not provide evidence

regarding the onset of the disability. When Rivera’s attorney asked Rivera what problems she

was having with her left leg, Rivera asked, “Before surgery or after surgery?” The attorney told

her to describe the problems she was having “right now.” The attorney did not elicit any

testimony concerning the onset of left leg pain or its connection to the original injury.

       Rivera argues that her multiple back surgeries showed she had an ongoing disability.

Although a leg disability as a result of back injury might qualify in some instances as a

compensable consequence, see Rogers, 17 Va. App. at 659, 440 S.E.2d at 144, Rivera did not

show that the leg disability in this case was related to her compensable back injury. The Deputy

Commissioner noted, “In making this determination, we carefully reviewed the medical evidence

submitted by the parties, as well as the other medical documentation in the Commission’s file.”

The Deputy Commissioner found there was simply nothing in the medical records or testimony


       3
         To the extent that Kohl’s relies on this Court’s unpublished opinion Target Corp. v.
Velasquez for the proposition that a claimant must prove the permanency of the disability within
the time limitation of Code § 65.2-708, that reliance is misplaced. See Target Corp. v.
Velasquez, 2013 Va. App LEXIS 4 (“Employer argues that under Code § 65.2-708(B), a
claimant must not only file a claim for permanent partial disability benefits, but must also
provide evidence of permanent impairment, within thirty-six months from the date of the
accident. We disagree.”). Because Rivera provided no evidence of left leg disability within the
time limitation, we need not address today whether evidence of permanency was also required.
       4
         Despite the parties’ failure to include the hearing testimony in the appendix, we elect to
include it in our decision. “It will be assumed that the appendix contains everything germane to
the assignments of error. The Court of Appeals may, however, consider other parts of the
record.” Rule 5A:25(h).
                                                 -4-
indicating Rivera had a disability to her left leg within thirty-six months of the workplace injury.

The full Commission agreed. We agree as well.

                                            CONCLUSION

          It was Rivera’s burden to prove she suffered within the time limitations of Code

§ 65.2-708 a left leg disability which was the consequence of the workplace injury. See Brown,

34 Va. App. at 277, 540 S.E.2d at 523. The Commission did not err in finding she failed to meet

her burden. The Commission correctly denied her left leg disability claim. Accordingly, we

affirm.

                                                                                             Affirmed.




                                                 -5-